              Case 19-22567-AJC          Doc 37    Filed 10/16/19     Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


In Re:                                                               Case No: 19-22567-AJC
                                                                     Chapter 11
PAUL WIGODA

Debtor(s)
________________________/


OPPOSITION TO CREDITOR PW CAPITAL COLLECTIONS, LLC’S MOTION FOR
   “COMFORT ORDER” REQUESTING RELIEF FROM STAY TO PROCEED
              AGAINST AN ASSET OF THE ESTATE DE # 20
         COMES NOW, Creditor, Edith Wigoda, individually and as trustee and beneficiary of

the Luis Wigoda Revocable Trust dated May 3, 1989 fbo Edith Wigoda, Trustee Trust A; Luis

Wigoda Revocable Trust dated May 3, 1989 fbo Edith Wigoda, Trustee Trust B; Edith Wigoda

Revocable Trust; and PPGW Limited Partnership, by and through its undersigned attorney,

responds to Creditor PW Capital Collections, LLC (hereinafter “PW Capital”) in opposition to

its Motion For “Comfort Order” requesting relief from stay to proceed against an asset of the

Estate DE # 20, and states as follows:


   1. On September 20, 2019 the Debtor filed an individual chapter 11 bankruptcy petition

         for Relief in the Southern District of Florida, Miami Division.


   2. Ms. Wigoda is a creditor of the Debtor by reason of various promissory notes, a couple

         secured and the balance of these unsecured, and by various revolving credit

         agreements; all of which were entered into by the Debtor against family trusts and

         against Ms. Wigoda, individually. Ms. Wigoda, individually and Ms. Wigoda, as




60250.0002
              Case 19-22567-AJC        Doc 37     Filed 10/16/19     Page 2 of 4



        Trustee, intends to timely file Proof of Claims on behalf of these entities on or before

        January 21, 2020.


   3. PW Capital, the movant, is a third party collector group who purchased the rights to

        collect against the Debtor pursuant to a final judgment for monies owed. (DE # 20, par.

        1).


   4.    The motion asserts they intend to proceed against the Debtor’s medical office (“MD

        P.A.”). However, pursuant to the Case Management Summary and the Schedules of the

        Debtor, the Debtor is a plastic surgeon and lists the MD P.A. as an asset of the Estate.

        The Debtor also lists this asset as his source of income with a gross of $130,000.00 per

        month.


   5.   Ms. Wigoda opposes PW Capital’s motion. The MD P.A. is clearly an asset entitled to

        protection and valuation and necessary for an effective reorganization.        Under 11

        U.S.C. 1115(a)(2) earnings from services performed by the debtor after the

        commencement of the case but before the case is closed, dismissed, or converted is

        property of the estate. Under 11 U.S.C. 362(a)(1-4) any act to collect, enforce, obtain

        possession or control of property of the estate is stayed, hence the MD P.A. is protected

        under 11 U.S.C. §362 stay. The disposable income from the MD P.A. is crucial for

        repayment to unsecured creditors like PW Capital and others, pro rata.


   6. Notably, where PW Capital, as only a judgment creditor, to partake with the medical

        office it would significantly decrease the financial condition of the Debtor and cause a

        substantial decrease in valuation which directly affects the repayment in the plan.




60250.0002
             Case 19-22567-AJC         Doc 37        Filed 10/16/19   Page 3 of 4



   7. Relief from stay to permit that activity is premature at this stage of this matter. A

        Committee of Unsecured Creditors is being established under this Chapter 11 case with

        the prospect of increasing payments under the plan. It would be detrimental and

        unfairly discriminatory to the rest of the unsecured creditors and to the estate to allow

        PW Capital to continue supplementary proceedings on a final judgment while at the

        same time participating in this estate and not allow the same relief to all other

        unsecured creditors.


   8.   Chapter 11 requires that the debtor commit future earnings to a Chapter 11 plan. The

        ability for the Debtor to generate funds to pay his creditors under a confirmable plan

        requires the MD P.A. in order to be stay functioning as a debtor in possession, manage

        his estate and provide his disposable income towards payment of unsecured claims.


   9. PW Capital has failed to establish a right to have the stay lifted pursuant to 11 U.S.C. §

        362(d).


  10. For the above reasons, Ms.Wigoda respectfully requests denial of PW Capital LLC’s

        Motion for “Comfort Order”.


        WHEREFORE, Edith Wigoda, individually and as trustee and beneficiary of the Luis

Wigoda Revocable Trust dated May 3, 1989 fbo Edith Wigoda, Trustee Trust A; Luis Wigoda

Revocable Trust dated May 3, 1989 fbo Edith Wigoda, Trustee Trust B; Edith Wigoda

Revocable Trust; and PPGW Limited Partnership respectfully requests entry of an order which

denies PW Capital LLC’s Motion for “Comfort Order” (DE # 20), and for such other and

further relief as the Court deems just and proper.




60250.0002
             Case 19-22567-AJC        Doc 37    Filed 10/16/19     Page 4 of 4



                                                   /s/ Shirley Palumbo
                                                    Shirley Palumbo, Esq.
                                                    Florida Bar No. 73520
                                                    City Place, 525 Okeechobee Blvd. Suite 900
                                                    West Palm Beach, FL 33401
                                                    Tel: (561)227-2370
                                                    Fax: (954)771-9264
                                                    Email: shirley.palumbo@gmlaw.com



                              CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on this 16th of October, 2019, I electronically filed this
Opposition to Motion for Comfort Order with the Clerk of Court by using the CM/ECF system,
which will send a notice to the following CM/ECF participants electronically.
U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130

Bradley S Shraiberg
2385 NW Executive Center Dr. #300
Boca Raton, FL 33431
       I HEREBY CERTIFY the foregoing document was served by first class, postage
prepaid, U.S. Mail on to the persons and/or entities at the addresses noted herein as obtained
from a current Mailing matrix obtained from the court's CM/ECF system:

Debtor
Paul Wigoda
18201 Collins Ave, Apt 1709
Sunny Isles Beach, FL 33160


                                                   /s/ Shirley Palumbo
                                                    Shirley Palumbo, Esq.
                                                    Florida Bar No. 73520
                                                    City Place, 525 Okeechobee Blvd. Suite 900
                                                    West Palm Beach, FL 33401
                                                    Tel: (561)227-2370
                                                    Fax: (954)771-9264
                                                    Email: shirley.palumbo@gmlaw.com

60250.0002
